DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 03/12/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes an ultraviolet ray irradiating apparatus with the plurality of light emitting chips being arranged side by side with a first pitch in the main scanning direction and being arranged side by side with a second pitch greater than the first pitch in a sub scanning direction orthogonal to the main scanning direction, wherein the object includes a low part in which a distance from an ultraviolet ray irradiation surface 
The primary reason for allowance for claim(s) 19 is that applicant's claimed invention includes an ultraviolet ray irradiating apparatus with the plurality of light emitting chips being arranged side by side with a first pitch in the main scanning direction and being arranged side by side with a second pitch greater than the first pitch in a sub scanning direction orthogonal to the main scanning direction, wherein the object includes a low part in which a distance from an ultraviolet ray irradiation surface of each of the plurality of light emitting chips to the object becomes to be a large gap and a high part in which the distance from the ultraviolet ray irradiation surface to the object becomes to be a small gap smaller than the large gap; and the ultraviolet ray irradiating apparatus is configured to irradiate the object with the ultraviolet ray such that an illuminance, of the ultraviolet ray emitted by the plurality of light emitting chips is not less than a minimum illuminance required for curing the discharged ink, in an area, of the low part, arranged so as to face an outermost light emitting chip, of the plurality of 
JP Patent Publication number 2008288457 to Fujiwara et al. discloses a plurality of light-emitting diode chips. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/BRADLEY W THIES/Primary Examiner, Art Unit 2853